DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 8/31/21 has been entered.  Claims 1, 4, 6, 7 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 7/20/21.
Specification
The disclosure is objected to because of the following informalities: 
Specification 8/31/21 is objected to for being unclear as to the folders in [0025], [0026], [0027]; examiner appreciates applicant’s explanations in the remarks presented 8/31/21; based on the clarity of the remarks, examiner recommends that the amendments made to [0025], [0026], and [0027] be resubmitted in order to overcome the objection related to the folders in those sections; based on the clarity of the remarks, such amendments are not new matter
Based on specification 8/31/21, clarification is requested of [0033] in light of the disclosure in [0031], [0032].  [0031], [0032] potentially seem to disclose a first embodiment and [0033] potentially seems to disclose a second embodiment. Claim 1 seems to originally be directed towards a second embodiment.  
Original specification 1st embodiment seems to be directed to a) using the reading folder determination unit 303 to determine the folder based on the current operation mode and b) using the sewing data acquisition unit 304 to nd embodiment seems to be directed to using the sewing data acquisition unit 304 to refer to the sewing information based on the operation mode; however, based on amended specification of 8/31/21 (in an attempt to correct previous objection where [0033] seemed to contradict itself by saying ‘regardless of the operation mode’ and then subsequently saying ‘based on the operation mode’), 2nd embodiment no longer uses the operation mode but only that 304 refers to the sewing information
As such, 304 seems to be performing the same function regardless of the embodiment
As such, it is unclear how the 2nd embodiment determines the folder unlike the 1st embodiment doing so via 303
As such, in [0033], “instead of determining…it is also possible to create the …file in a predetermined folder” is unclear.  How is “creating” the inverse of “determining”?
As such, it is unclear how the 2nd embodiment is different from the 1st embodiment
Furthermore, Claims 1 and 6 still claim that 304 uses the operation mode, in seeming contradiction with the specification of 8/31/21
Furthermore, confirmation is requested that the “folder” Of [0031], [0032] is referring to “predetermined folder (first folder) of the storage unit 200” as taught by [0025]
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 Lines 15-16 “sewing data acquisition unit for referring to the path information included in the sewing information file based on an operation mode” is not in the specification; previously it was supported by [0033] but amendments of 8/31/21 have indicated that the sewing data acquisition 304 is never disclosed as being based on operation mode, regardless of the embodiment
Similarly, Claim 6 Lines 16-18 “third process processed by a sewing data acquisition unit of the sewing machine for referring to the path information included in the sewing information file based on an operation mode” is not in the specification; previously it was supported by [0033] but amendments of 8/31/21 have indicated that the sewing data acquisition 304 is never disclosed as being based on operation mode, regardless of the embodiment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 4, 6, and 7 is/are rejected under U.S.C. 112(b).
	The term “sewing data acquisition unit for referring to the path information included in the sewing information file based on an operation mode” in Claim 1 Lines 15-16 is unclear and therefore renders the claim indefinite.  Such a rejection is necessitated based on specification amendments of 8/31/21 that deleted the phrase “based on the operation mode” in [0033].  As aforementioned, applicant cancelled the statement in [0033] “based on the operation mode” in an attempt to correct previous objection where [0033] seemed to contradict itself by saying ‘regardless of the operation mode’ and then subsequently saying ‘based on the operation mode’.  However, by cancelling such a statement, Claim 1 is unclear as to how it should be interpreted as the disclosure seems to be directed otherwise pending further clarification.
The term “third process processed by a sewing data acquisition unit of the sewing machine for referring to the path information included in the sewing information file based on an operation mode” in Claim 6 Lines 16-18 is unclear and therefore renders the claim indefinite.  Reasons are similar as aforementioned for Claim 1 Lines 15-16.
Dependent claims are rejected at the least for depending on rejected claims.
Examiner Notes
	Claim(s) 1, 4, 6, and 7, as best understood from the disclosure, is/are free of art, but is/are currently questioned under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Examiner appreciates applicant’s clarifying remarks regarding the folders of [0025]-[0027].  Based on the clarification, previous amendments to [0025]-[0027] are no longer considered new matter and are requested to be resubmitted in order to clarify those sections of the specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Kongo et al (USPN 11118291) directed to QR code including file names indicating location of an image.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732   
                                                                                                                                                                                                     
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732